Citation Nr: 1230343	
Decision Date: 09/05/12    Archive Date: 09/10/12

DOCKET NO.  09-23 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for diabetic neuropathy of the right lower extremity.

2.  Entitlement to a rating in excess of 10 percent for diabetic neuropathy of the left lower extremity.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Counsel


INTRODUCTION

The Veteran served on active duty form October 1965 to October 1967.   

This case comes before the Board of Veterans' Appeal (Board) on appeal from a rating decision from the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO).  The claims file was then returned to the New York, New York RO. 

The Veteran had testified at a travel board hearing before the undersigned Veterans Law Judge at the RO in April 2011.  A transcript has been incorporated into the record.  

The issue of service connection for erectile dysfunction has been raised by the record (see Transcript), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Though the Board regrets the delay in adjudicating this claim, further development is warranted.

By way of background, the Board notes that in a March 2003 rating decision, the RO granted service connection for diabetic peripheral neuropathy of the right lower extremity, which was evaluated as 10 percent disabling, and for diabetic peripheral neuropathy of the left lower extremity, also evaluated as 10 percent disabling.  In a March 2003 notice of disagreement (NOD), only the rating for the diabetic peripheral neuropathy for the right lower extremity was disputed.  This NOD made no mention of the left lower extremity, nor did it use any terms such as "both" or "bilateral."  

Following a VA peripheral nerves examination, that was afforded to the Veteran in February 2004, the RO issued an April 2004 rating decision that increased the rating for diabetic peripheral neuropathy of the right lower extremity to 20 percent.  The notice of that rating decision was mailed to both the Veteran and to his representative, and the record does not contain any indication that the notice was returned to the RO by the post office as undelivered.  There was no disagreement or appeal received by the RO within one year and that rating action became final.  Hence the Veteran has current ratings of 20 percent for the right leg and 10 percent for the left leg.

The Veteran's current claim seeking an increased rating for the diabetic neuropathy of both the right lower extremity and left lower extremity was date-stamped as received by the RO in March 2008.  The RO mailed notice as required by the VCAA in June 2008; however, that notice pertained to a claim seeking service connection, not an increased rating for disabilities already service-connected.  That notice must be corrected upon remand.

The Veteran submitted a signed VA Form 21-4142 for the private treatment records of Dr. Alberto Fano, identified at hearing as his primary physician.  The signed VA Form 21-4142 noted the release pertained only to treatment records for the previous five years.  A note on the release, attributable to RO staff, indicated the mistaken impression that these private treatment reports were already of record.  They were not, as the most recent records from Dr. Fano were dated in 2003.  These private treatment records must be requested and, if obtained, included in the claims file, as the Veteran has testified that he does not receive VA treatment.  

As well, the Veteran is to be afforded another VA peripheral nerves examination.  The September 2008 VA examiner noted there were no medical records to review.  Because the relevant private treatment records were not obtained, and there were no VA treatment reports, the examination is insufficient.  The Veteran has since testified that his right and left lower extremities have grown much worse, and this credible evidence alone warrants another examination.   

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU is part and parcel of an increased rating claim when the issue of unemployability is raised by the record.  In this case, the Veteran reported in an April 2012 statement that he is no longer employed as a result of his diabetic peripheral neuropathy disabilities.  His statement has reasonably raised the issue of TDIU. 

As the issue of entitlement to a TDIU has been raised but was not considered by the RO and given that the Board has jurisdiction over the claim for a TDIU but the evidence has not been developed enough for proper appellate adjudication, a remand is the appropriate action.  See Muma v. Shinseki, No. 09-2734, 2010 WL 4126458 (Vet. App. Oct. 21, 2010) (Kasold, C.J., mem.); see also Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) (single judge decisions may be relied upon for any persuasiveness or reasoning they contain). 

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran appropriate VCAA notice regarding claims seeking increased disability evaluations for service-connected disabilities.  

2.  Contact the Veteran and request a completed VA Form 21-4142 for the private treatment records from Dr. Alberto Fano from March 2007 to present for any treatment of the Veteran's diabetic peripheral neuropathy of the right and left lower extremity.  Inform the Veteran that he may obtain these records himself and submit them to VA.  Document for the record any negative responses and so inform the Veteran.  

3.  Thereafter, schedule the Veteran for an examination to determine the present severity of the diabetic peripheral neuropathy of the right and left lower extremities disabilities.  The examination report should include a detailed account of all pathology found to be present.  

All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report  Further, the examiner is asked to opine whether any impairment is analogous to mild, moderate, or severe incomplete paralysis.  

With respect to the examination, a rationale for all opinions must be provided.  The claims file must be reviewed in conjunction with the examination. 

4.  Take appropriate action to develop and adjudicate the Veteran's claim for a TDIU.  If necessary, an examination should be undertaken to determine whether he is unemployable due to his service-connected disabilities, which includes peripheral neuropathy, diabetes, posttraumatic stress disorder, and residual scarring.  

The claims file must be reviewed in conjunction with such the examination.  The examiner is requested to enter an opinion as to whether the Veteran's service-connected disabilities are so severe as to preclude substantially gainful employment. 

Any opinion offered should be accompanied by a clear rationale consistent with the evidence of record.

5.  Upon completion of the above, readjudicate the issues that are on appeal, with consideration of all evidence received since the last supplemental statement of the case.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

